COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                 NO. 02-13-00316-CV

Just For Fun Grapevine, Inc., John        §    From the 16th District Court
Lemley, and Laura Lemley
                                          §    of Denton County (2011-11020-16)

v.                                        §    October 30, 2014

                                          §    Opinion by Justice Gabriel
Tejas Fun, L.P. and Peter J. Clark

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. We modify the judgment to delete

the portion holding John and Laura Lemley jointly and severally liable for the

damages awarded to Tejas for Just For Fun’s breach of the lease agreement,

including attorney’s fees, pre-judgment and post-judgment interest, and costs. It

is ordered that the judgment of the trial court is affirmed as modified.

      It is further ordered that all parties shall bear their own costs of this appeal,

for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By /s/ Lee Gabriel
                                          Justice Lee Gabriel